This suit is upon two policies, one for $10,000 and the other for $5,000 for a natural death, and upon a rider attached to each policy providing for payment of double the amount of the face of the policies (or total additional sum of $15,000) for death resulting from purely accidental means, but excepting any coverage from: (1) Death resulting by self-destruction; and (2) among other specified clauses, from death resulting from "bodily injury inflicted by the insured himself."
The total claim for a natural death, and for death by accidental means, is $30,000.
In our original opinion we reached the conclusion from the evidence, as a whole, that the death of the insured was not caused by his voluntary act, but was the result of the accidental discharge of a revolver while being handled by him, and that defendant had not proved, by a preponderance of the testimony, a motive for self-destruction.
We have not been convinced by the reargument of the case on rehearing that our conclusions should be changed as to the facts of the case as found in our original opinion.
But we are satisfied that we erred in allowing plaintiff the double indemnity claimed.
While the policy provides for the payment of a double indemnity for death resulting *Page 1055 
from purely accidental means, it excepts coverage from death resulting from bodily injury inflicted by the insured himself, at all events.
The fact that the death of the insured did not result from self-destruction merely entitles his beneficiary to recover for a natural death, but not for a double indemnity, which, under the terms of policies, includes a coverage for the death of the insured, incurred in consequence of bodily injuries effected solely from external, violent, and accidental means, of which there is a visible contusion or wound, but death from bodily injury inflicted by the insured himself is not a risk assumed.
The policies sued upon do not purport to insure against death resulting from all injuries effected by accidental means. There are a number of cases of death which are expressly excluded in these policies, such as death from self-destruction, whether sane or insane, death from poison or gas, or from bodily injury inflicted by the insured himself, or intentionally by another person.
In all the cases cited below in this opinion, exceptions have been sustained and double indemnity denied, whether death resulting from poison or gas was accidental or intentional, and where "shooting self-inflicted" also happened by chance. Ferris v. Southern Surety Co., 157 La. 909, 103 So. 259; Urian v. Scranton Life Ins. Co., 310 Pa. 144, 165 A. 21; Lemmon v. Massachusetts Prot. Ass'n, Inc. (D.C.) 53 F.2d 255; McGlother v. Provident Mut. Acc. Co. (C.C.A.) 89 F. 685; Richardson v. Travelers' Ins. Co. (C.C.) 46 F. 843; *Page 1056 
Early v. Standard Life  Acc. Ins. Co., 113 Mich. 58, 71 N.W. 500, 67 Am.St.Rep. 445.
It is therefore ordered that the original judgment herein rendered be set aside, and judgment is hereby rendered in favor of plaintiff and against defendant for the sum of $15,000, the face of the policies for a natural death, with legal interest thereon from judicial demand, reserving plaintiff's right to apply for rehearing.
FOURNET and BRUNOT, JJ., concur in part, but dissent from the denial of double indemnity.
                      On Second Rehearing.